DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 26, 31-36, and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. (US 20200284906 A1) hereinafter Eichenholz in view of Borchers et al. (US 20100020377 A1) hereinafter Borchers.
Regarding claim 26, Eichenholz teaches A light detection and ranging (LiDAR) system (Eichenholz: Fig. 26B, Lidar System 120B) for use with a vehicle (Eichenholz: Fig. 30 shows that the lidar system is placed on a car), comprising: 
a light source operative to emit one or more light beams (Eichenholz: Paragraph 0150: shared laser); 
a multi-faceted polygon structure (Eichenholz: Fig. 26A, Polygon mirror 12) that is operative to control scanning the light beams in a horizontal direction of a field of view (FOV) of the LiDAR system (Eichenholz: paragraph 0076 describes that the polygon mirror controls the FORH), wherein 
the moveable mirror (Eichenholz: Fig. 26A, Planar mirror 14) being operative to control scanning the light beams in a vertical direction of the FOV of the LiDAR system (Eichenholz: Paragraph 0076 describes that the planar mirror controls the FORV).
Eichenholz fails to teach that 
an angle of at least one facet of the multi-faceted polygon structure with respect to a rotational axis of the multi-faceted polygon structure is a non-zero angle; and 
a moveable mirror positioned to redirect the light beams passing between the light source and the multi-faceted polygon structure.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the order of the optical components in the optical path of the emitted beam such that the polygon mirror comes after the planar mirror. One of ordinary skill in the art would have been motivated to change the polygon mirror’s position with the planar mirror’s position and vice versa since it is prima facie obvious to rearrange parts as described in MPEP 2144.04.
Furthermore, Borchers teaches that an angle of at least one facet of the multi-faceted polygon structure with respect to a rotational axis of the multi-faceted polygon structure is a non-zero angle (Borchers: Fig. 4a: Polygon mirror 400)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the polygon mirror from Eichenholz with the polygon mirror from Borchers. One of ordinary skill in the art would have been motivated to modify the multi-faceted polygon structure so that an angle of at least one facet of the multi-faceted polygon structure with respect to a rotational axis of the multi-faceted polygon structure is a non-zero angle so that as described in paragraph 0004 of Borchers, the polygon mirror leads the beam to scan in different vertical angles, which shows that the fov may become bigger. 

Regarding claim 31, Eichenholz, in view of Borchers, teaches The LiDAR system of claim 26, wherein the moveable mirror is operative to at least partly produce a point cloud (Eichenholz: Paragraph 0147 shows that the lidar system 120A produces a point cloud, and paragraph 0150 describes that the lidar system 120B works similarly to 120B, suggesting that it would produce point cloud as well) that is dense in one predetermined portion and sparse in another predetermined portion (Eichenholz: paragraph 0208 shows that the pixel density near the center of the FOV is higher than at the side).  

Regarding claim 32, Eichenholz, in view of Borchers, teaches The LiDAR system of claim 31, wherein the light source is operative to emit a plurality of light beams (Eichenholz: Paragraph 0150 shows that a laser leads light sources 122A and 122B to emit lights), wherein the point cloud is at least partially produced using an arrangement of the plurality of light beams and the moveable mirror (Eichenholz: Paragraph 0147 shows that the lidar system 120A produces a point cloud, and paragraph 0150 describes that the lidar system 120B works similarly to 120B, suggesting that it would produce point cloud as well), the point cloud being dense in the forward portion of the FOV and sparse in the side portion of the FOV (Eichenholz: paragraph 0208 shows that the pixel density near the center of the FOV is higher than at the side).  

Regarding claim 33, Eichenholz, in view of Borchers, teaches The LiDAR system of claim 26, wherein the moveable mirror is a single facet mirror (Eichenholz: Fig. 16 shows that the planar mirror has one reflective surface 54).  

Regarding claim 34, Eichenholz, in view of Borchers, teaches The LiDAR system of clam 33, wherein a rotational axis of the single facet mirror is parallel to a planar face of the single facet mirror (Eichenholz: Fig. 26A shows that the axis of rotation of the planar mirror 14 is parallel to the reflective surface of the planar mirror).

Regarding claim 35, Eichenholz, in view of Borchers, teaches The LiDAR system of claim 34, wherein the single facet mirror is positioned to direct two light beams to a same facet of the multi-faceted polygon structure (Eichenholz: Fig. 25 the output beams 110A-110B are directed towards the same reflective surface of the rotatable polygon mirror).  

Regarding claim 36, Eichenholz, in view of Borchers, teaches The LiDAR system of claim 34, wherein the single facet mirror is positioned to direct two light beams to two neighboring facets of the multi- faceted polygon structure (Eichenholz: paragraph 0150 shows that the two output beams 150A and 150B uses two different reflective surface of the rotatable polygon mirror, and paragraph 0074 shows that the rotatable polygon mirror can have three reflective surfaces, showing that the two reflective surfaces would be adjacent to each other).

Regarding claim 38, Eichenholz, in view of Borchers, teaches The LiDAR system of claim 26, further comprising: a detector (Eichenholz: Fig. 26B, Receiver 128A) configured to detect returned light pulses; and a lens configured to focus returned light pulses to the detector (Eichenholz: Fig. 26B, Lens 170A).  

Regarding claim 41, Eichenholz, in view of Borchers, teaches The LiDAR system of claim 26, wherein the multi-faceted polygon structure is operative to rotate about a rotational axis at one or more predetermined speeds (Eichenholz: paragraph 0079 shows that the rotatable polygon mirror can have at least one predetermined speed).  

Regarding claim 42, Eichenholz, in view of Borchers, teaches The LiDAR system of claim 26, wherein a rotational axis of the multi-faceted polygon structure and a gravity axis of the multi-faceted polygon structure form a tilt angle (Eichenholz: Fig. 30 shows that the axis of rotation of the rotatable polygon mirror is offset from the gravity axis, showing that there is a tilt angle).  

Regarding claim 43, Eichenholz, in view of Borchers, teaches The LIDAR system of claim 26, wherein the multi-faceted polygon structure and the moveable mirror are positioned at different vertical heights (Eichenholz: Fig. 30 shows that the rotatable polygon mirror and the scan mirrors are at different vertical heights).

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz in view of Borchers and Eichenholz et al. (US 20180284286 A1) hereinafter Eichenholz_2.

Regarding claim 39, Eichenholz, in view of Borchers, teaches The LiDAR system of claim 26, wherein the light source is a fiber optic light source (Eichenholz_2: Paragraph 0152 shows that the Light Source 872 may be a fiber laser).
Eichenholz fails to teach, but Eichenholz_2 teaches that the light source is a fiber optic light source.
	It would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the invention to replace the shared laser with the Light Source from Eichenholz_2. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to modify the shared laser so that it is a fiber optic light source since fiber optic light source is a well known form of light source, which suggests that there are many options that would save cost of producing the LiDAR system.
  
Regarding claim 40, Eichenholz, in view of Borchers, teaches The LiDAR system of claim 26 wherein the light source is a semiconductor based emitter light source (Eichenholz_2: Paragraph 0152 shows that the light source 872 can be made with laser diodes).  
	It would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the invention to replace the shared laser with the Light Source from Eichenholz_2. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to modify the shared laser so that it is a semiconductor based emitter light source since semiconductor laser is a well known form of light source, which suggests that there are many options that would save cost of producing the LiDAR system.

Prior arts cited but not applied
Kato (US 20090091732 A1) teaches that multiple beams are directed towards different reflective surface of a polygon mirror.

Tardif et al. (US 20180286320 A1) teaches that the center of the fov has higher resolution than the peripheral of the fov.

Ishibe (US 20110063703 A1) teaches that multiple beams are directed towards different reflective surface of a polygon mirror.

Naito (US 20090153644 A1) teaches directing multiple beams toward a polygon mirror.

Takayama (US 6501586 B1) teaches directing multiple beams toward a polygon mirror.

Kato (US 20060209373 A1) teaches directing multiple beams toward a polygon mirror.

Campbell et al. (US 20180284237 A1) teaches using two mirrors for scanning.

DeMerssemen et al. (US 20190101645 A1) teaches using a polygon mirror that has facets with angles that are offset from the rotation axis.

Goldberg et al. (US 20030184835 A1) teaches directing multiple beams toward a polygon mirror.

Rosenzweig et al. (US 20180136331 A1) teaches directing multiple beams toward a mirror. 

Conemac (US 6175440 B1) teaches directing multiple beams toward a polygon mirror.

Deng et al. (CN 108051868 A1) teaches using a polyhedral scan mirror.

Vuthea et al. ("A Design of Risley Scanner for LiDAR Applications") teaches that the center of fov has higher density.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645      
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645